DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 25, 2020, May 26, 2020 and June 15, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namii et al (U.S. Patent Publication 2016/0338576).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Namii et al (U.S. Patent Publication 2016/0338576) in view of Fukushima (U.S. Patent Publication 2018/0095262).
With regard to independent claim 2, although Namii et al teaches a stereoscopic vision optical system (page 1, paragraph [0004]), comprising in order from an object side to an image side: a first lens group (Figure 1, element G1) having a negative refractive power (page 3, paragraph [0035]), disposed nearest to an object; a second lens group (Figure 1, element G2) having a positive refractive power (page 3, paragraph [0036]), and a rear-side lens group (Figure 1, element G3) having a positive refractive power (page 2, paragraph [0034], data for L7, L8 and L9), wherein the rear-side lens group includes a first rear group and a second rear group, the first lens group and the second lens group are aligned in a straight line, an optical axis of the first lens group and an optical axis of the second lens group coincide with the straight line, the optical axis of the first lens group, an optical axis of the first rear group, and an optical axis of the second rear group are positioned on the same plane, the optical axis of the first lens group is positioned between the optical axis of the first rear group and the optical axis of the second rear group (Figure 1 and page 1, paragraph [0015], wherein G3 comprises two lens groups positioned side by side, and page 1, paragraph [0018], wherein only one of the two third lens groups is shown), and satisfying the conditional expression 0.025 < ( (-L / 2) x (fl / f 2) ) x (1 / WD’) < 0.25, as defined (page 2, paragraph [0034] and page 3, paragraphs [0035], [0036] and [0040], wherein L=0.72 mm; f1=-1.4266 mm; f2=5.60043 mm; and WD=15mm), Namii et al fails to teach such stereoscopic vision optical system wherein the second lens group or the rear-side lens group includes a movable lens, and focusing is carried out by moving the movable lens parallel to the optical axis of the first lens group.  In a related endeavor, Fukushima 
With regard to dependent claim 3, Namii et al in view of Fukushima teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 2, wherein Fukushima teaches the rear-side lens group includes the movable lens, and the movable lens is a lens positioned nearest to the object in the first rear group and a lens positioned nearest to the object in the second rear group (page 4, paragraph [0047], lines 16-20, wherein since Fukushima teaches the movement of the second positive lens group (element 6), the lens positioned closest to the object (element 14) is the moveable lens).

With regard to dependent claim 7, Namii et al in view of Fukushima teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 6, wherein Fukushima teaches the rear-side lens group includes the movable lens, and the movable lens is a lens positioned nearest to the object in the first rear group and a lens positioned nearest to the object in the second rear group (page 4, paragraph [0047], lines 16-20, wherein since Fukushima teaches the movement of the second positive lens group (element 6), the lens positioned closest to the object (element 14) is the moveable lens).

Allowable Subject Matter
Claims 4, 5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a stereoscopic vision optical system, comprising in order from an object side to an image side: a first lens group having a negative refractive power, disposed nearest to an object; a second lens group having a positive refractive power, and a rear-side lens group having a positive refractive power, wherein the rear-side lens group includes a first rear group and a second rear group, the first lens group and the second lens group are aligned in a straight line, .

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
15 June 2021